Citation Nr: 1725042	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-21 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right ankle sprain, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an October 2009 rating decision, the RO continued the Veteran's 20 percent rating for service connected residuals of an ankle sprain.  In November 2010, the Veteran filed a notice of disagreement (NOD) with the October 2009 rating decision.  The RO issued a statement of the case (SOC) in June 2011 and the Veteran filed a substantive appeal in July 2011.

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of which is of record.  

In April 2014, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claim currently on appeal without prejudice to her.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the periods from August 2010 to November 2010, and December 24, 2012 to April 30, 2013, the Veteran was granted a total disability rating for her service-connected right ankle disability based on the need for convalescence.  38 C.F.R. §4.30 (2016).  As these were total disability ratings, these periods are not considered in the appeal.  






FINDING OF FACT

Throughout the period of appellate review, the Veteran's right ankle disability is shown to have been productive of marked limitation of motion without ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the service-connected right ankle disability are not met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Law and Regulations

Briefly, the Veteran experienced an injury while on active duty in 1993.  A VA examination in December 1996 resulted in an opinion that her recurrent right ankle sprain was causally related to the in-service injury, and service connection was accordingly granted in a January 1997 rating decision, with a 10 percent rating assigned, effective November 6, 1996.  In an April 2008 rating decision, the AOJ awarded the Veteran an increased rating for residuals of a right ankle sprain, evaluated at 20 percent, effective January 30, 2008.  An October 2009 decision denied her claim for an increased rating and continued the 20 percent evaluation.  She has appealed the assigned rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1. 

The disability must be viewed in relation to its history.  38 C.F.R. §4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. §4.7.  Where, as here, entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged" rating (i.e., the assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119   (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. §4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. §4.40. 

Ankylosis of the ankle is rated under Diagnostic Code 5270.  A 20 percent evaluation is assigned with ankylosis of the ankle in plantar flexion at less than 30 degrees.  A 30 percent evaluation is assigned with ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is assigned with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, and inversion or eversion deformity.  38 C.F.R. §4.71a.

Limitation of motion of the ankle may be rated under Diagnostic Code 5271.  Under Diagnostic Code 5271, a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. §4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. §4.71a, Plate II.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. §4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. §7104 (West 2014); 38 C.F.R. §4.2, 4.6 (2016).



II.  Analysis

The Veteran contends that her symptomatology related to her right ankle disability is more severe than currently rated.

After a review of all of the evidence, lay and medical, the Board finds that an evaluation in excess of 20 percent is not warranted for residuals of right ankle sprain under Diagnostic Codes 5270 or 5271.  The evidence of record shows that her right ankle disability has been productive of marked limitation of motion, but with ankylosis.  

(A) Period beginning September 16, 2009 to August 29, 2010

An October 2009 VA examination report identified a diagnosis of chronic right ankle instability and degenerative joint disease of the right ankle.  The Veteran had 33 degrees plantar flexion in the right ankle with objective evidence of pain throughout the motion.  She had 10 degrees dorsiflexion, with pain objectively noted throughout, and 17 degrees inversion and 10 degrees eversion.  Her repetitive use testing showed no additional limitations to her range of motion.  At the time of examination, she complained of experiencing occasional swelling and instability.  The examination report further notes she denied flare-ups and her daily activities were not affected by her ankle disability.  Although she presented with slight instability upon drawer testing, as well as with inversion, the muscle strength of her right ankle was noted as a 4 out of 5.  There was no objective evidence of ankylosis.  

A July 2010 VA treatment record notes she sought treatment for severe right ankle pain and complained of experiencing multiple ankle injuries as a result of falling.  The examiner noted evidence of posterior tibias tendon incompetence, which was a result of her chronic service-connected ankle condition.  During this specific period on appeal the record is silent as to any complaints or treatment of her right ankle that support a finding of ankylosis.

The Veteran underwent ankle reconstruction in September 2010, and was awarded a temporary total disability rating from August 30, 2010 to November 30, 2010.

(B) Period beginning December 1, 2010 to December 23, 2012

A December 2010 VA examination shows that the Veteran's status was post posterior tibial tendon reconstruction; however, she needed additional recovery time to evaluate any degree of worsening.  At this time, her right ankle demonstrated 10 degrees of dorsiflexion, and 20 degrees of plantar flexion, with pain throughout the motion.  There was no additional limitation of motion following repetitive use.  Her muscle strength remained a 4 out of 5 with inversion, eversion, plantar flexion, and dorsiflexion, and the examiner reported no evidence of ankylosis.

During this period on appeal, the record reflects the Veteran was treated routinely for post-operation consultations and reported experiencing increased ankle pain and recurrent ankle sprains.  See January 2011 VA treatment record; May 2011 VA treatment record; October 2011 private treatment record.  She was reported as having a stable right ankle and there were no notes of ankylosis present.  

In April 2012 Board hearing testimony, the Veteran testified that she had ongoing symptoms of pain, particularly with long periods of standing and walking.  She further contended that she has a limited range of motion due to pain and swelling.  She reported that the worsening of her condition has significantly impacted her ability to perform her job as an elementary school teacher.  She contends that her job requires her to stand for long periods and walk approximately 3 miles daily; however, due to her injury, she can no longer perform such activities without severe pain.  As a result of her disability, she has been absent from work and her pay has been withheld accordingly.

She underwent a subsequent ankle reconstruction in December 2012, and was awarded a temporary total disability rating from December 24, 2012 to April 30, 2013.




(C) Period beginning May 1, 2013 to Present

A May 2014 VA examination reports the Veteran continued to identify symptoms of swelling and pain in the ankle.  On physical examination she had 15 degrees of dorsiflexion and 30 degrees of plantar flexion.  She was able to complete repetitive use testing with at least three repetitions without experiencing additional loss of function or range of motion.  The examiner noted that the Veteran experienced functional loss and or impairment due to fatigability, weakness, pain, swelling, and instability of station.  She was noted to have some reduction in muscle strength; however, her strength was recorded as 4 out of 5, which denotes active movement against some resistance, and there was no laxity when compared to the opposite side on anterior drawer test or talar tilt test.  No ankylosis was noted.  

The May 2014 examiner further opined that the Veteran's ankle disability impacts her ability to work due to the residual pain, swelling, weakness and limited range of motion, and her inability to stand and walk at the end of her work day.  

An August 2013 treatment record indicates the Veteran experienced mild swelling.  In June 2015, she was treated for a right ankle sprain, and experienced pain with eversion and inversion.  At this time she demonstrated 30 degrees of dorsiflexion and 35 degrees of plantar flexion.  The examiner noted that no additional procedure was needed and there were neither significant arthritic changes, nor tendon or ligament tears or damage.  The record is silent for any objective evidence of ankylosis during this period on appeal.  

The Veteran is currently in receipt of the maximum 20 percent rating based on marked limitation of motion in the right ankle under Diagnostic Code 5271.  Accordingly, a higher rating is not available to the Veteran under that Code.

The Board has also considered whether a separate or higher evaluation is available under other provisions of the code.  The Veteran however, is not shown to have ankylosis of the right ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. §4.71a.  During October 2009, December 2010, and May 2014 VA examinations, she had active range of motion in the right ankle and no ankylosis.  Her VA and private treatment records identify active range of motion in the right ankle.  The right ankle was not shown to be in a fixed position at any time during the appeal period.  The Board finds that even with consideration of the Veteran's functional limitations and functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, she still had active range of motion in the ankle and her disability does not approximate a rating based on ankylosis of the right ankle.  See 38 C.F.R. §4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 206.  In that regard, the VA examinations of record all show that the Veteran had no ankylosis in the right ankle, even after repetitive use testing.  Thus, even with consideration of pain and other factors on repetitive use, she had active range of motion in the right ankle such that her disability does not approximate the criteria for an increased rating under DC 5270.  See 38 C.F.R. §4.71a.

There is no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under DC 5272 to 5274.  Id.  The Board finds that a separate or higher evaluation is not warranted for residuals of a right ankle sprain under other provisions of the Diagnostic Code.  Because the preponderance of the evidence is against the claim, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. §5107; 38 C.F.R. §3.102.

III.  Other Considerations

The Board has considered whether this case should be referred for consideration of extraschedular evaluation under 38 C.F.R. §3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board recognizes that the Veteran's functional effects present difficulty in the Veteran's daily life.  However, the evidence in this case does not show such an exceptional disability picture.  Here, the applied rating criteria adequately contemplate the severity and symptoms of her ankle disability, such as pain, limited motion, and instability, in all spheres of her daily life, including at work and at home.  As shown above, the Veteran's ankle is primarily productive of pain, swelling, and ankle weakness, with difficulty walking and standing for a period of time.  The Veteran also asserts that she experiences recurrent sprains despite two previous surgical procedures.  Notably, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule which considers a wide variety of manifestations of functional loss including weakened movement, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing and weight bearing.  See 38 C.F.R. §4.40, 4.45, 4.59, 4.71a; DeLuca, Mitchell, supra.  Thus rating criteria, particularly in light of the broad categorization of "marked" limitation of motion in DC 5271, are therefore adequate to evaluate the Veteran's ankle disability.

The Veteran and her representative have not identified any symptoms not recognized by the rating criteria or alleged that the rating criteria are inadequate.  Regardless, the record also does not show that any additional indica of an exceptional or unusual disability picture exists, such as marked interference with employment or frequent periods of hospitalization.  As such, referral for consideration of extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66, 749 (1996).


ORDER

A disability rating in excess of 20 percent for residuals of right ankle sprain is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


